
	
		II
		111th CONGRESS
		2d Session
		S. 3562
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 30, 2010
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To rename the Homestead National Monument
		  of America near Beatrice, Nebraska, as the Homestead National Historical
		  Park.
	
	
		1.Homestead National Historical Park
			(a)In GeneralThe first section of the Act of March 19,
			 1936 (16 U.S.C. 450u) is amended by striking designated and all
			 that follows through the end and inserting designated the
			 Homestead National Historical Park..
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the unit of the
			 National Park System known as The Homestead National Monument of
			 America shall be considered to be a reference to the Homestead
			 National Historical Park.
			
